PER CURIAM.
This matter is before us on remand from the United States Supreme Court. We previously considered it in Covelli v. Commissioner of Revenue Services, 235 Conn. 539, 668 A.2d 699 (1995). On the plaintiffs petition for a writ of certiorari, the United States Supreme Court vacated our previous judgment; Covelli v. Crystal, U.S. , 116 S. Ct. 2577, 135 L. Ed. 2d 1092 (1996); and ordered us to reconsider it in light of United States v. Ursery, 518 U.S. 267, 116 S. Ct. 2135, 135 L. Ed. 2d 549 (1996). Having reconsidered, we affirm our prior judgment.
The judgment of the trial court is reversed and the case is remanded to that court for further proceedings consistent with our opinion in Covelli v. Commissioner of Revenue Services, supra, 235 Conn. 539.
In this opinion CALLAHAN, C. J., and BORDEN, NORCOTT, PALMER and PETERS, Js., concurred.